[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                 No. 10-11598                 NOV 18, 2010
                            Non-Argument Calendar              JOHN LEY
                                                                 CLERK
                          ________________________
                     D. C. Docket No. 1:08-md-01928-DMM

NINA ROBERTS,
                                                 Consolidated Plaintiff-Appellant,

                                     versus

BAYER HEALTHCARE,
BAYER AG, et al.,

                                                           Defendants-Appellees.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (November 18, 2010)

Before TJOFLAT, CARNES and FAY, Circuit Judges.

PER CURIAM:

      The summary judgment granted in favor of the appellees is affirmed for the

reasons set forth in the Order Granting Motion for Summary Judgment entered by the

district court on March 5, 2010.

      AFFIRMED.